DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Ku et al (US 4,870,101; of record) in further view of Bollinger et al (US 4,956,381; of record).
As amended, claim 1 is drawn to a method comprising inhibiting macrophages in a subject in need thereof by administering an effective amount of disulfiram to the subject, wherein the subject is a patient with an inflammatory disease other than rheumatoid arthritis, arteriosclerosis, diabetes, psoriasis and multiple sclerosis (more specifically, the inflammatory disease of the subject is fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease (claim 2)).
Ku et al teach “[m]ethods useful for inhibiting the release of interleukin-1 and for alleviating interleukin-1 mediated conditions, such as IL-1-mediated inflammation, comprising administering an effective amount of… disulfiram” listed among a total of three (3) compounds (Abstract; see also Column 2, Lines 12-16: “[s]uch compounds can be administered to animals to inhibit secretion of IL-1; to inhibit or treat IL-1-mediated effects; and to inhibit or treat IL-1-mediated inflammation”).  
In particular, Ku et al teach that “[i]n the method of the invention, one or more compound is administered to an animal, typically to a mammal in need of inhibition of IL-1 secretion, inhibition of IL-1-mediated effects, or inhibition of IL-1-mediated inflammation… to inhibit or treat IL-1-mediated effects in conditions such as inflammation, psoriasis, atherosclerosis, and diabetes” (Column 2, Lines 16-24).  And, as specifically demonstrated by Ku et al, disulfiram reduced IL-1 secretion in “[p]eritoneal macrophages” treated with LPS (noting that “LPS stimulates macrophages to release IL-1” (Column 3, Line 6)) by 79% (Column 4, Table).
Based on the foregoing, it is clear that Ku et al teaches a method comprising inhibiting macrophages in a subject in need thereof by administering disulfiram, wherein said subject is a patient with an inflammatory disease.  However, Ku et al does not teach said method wherein the inflammatory disease of the patient is, for example, fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease.
Yet, as taught by Bollinger et al, compounds “useful for effecting monokine inhibition, in particular interleukin-1 release or secretion inhibition” (Abstract) find therapeutic use in “the treatment of autoimmune disease in a subject in need thereof” (Column 4, Lines 61-65) wherein “[s]pecific autoimmune diseases to which the above method is applicable include, for example… chronic active hepatitis… autoimmune inflammatory bowel disease… interstitial lung fibrosis…” and so on, as well as diseases taught by Ku et al including “psoriasis… [and] diabetes” (Column 4, Lines 66 to Column 5, Line 18).  Significantly, Bollinger et al specifically demonstrate the “substantial reduction of pulmonary fibrosis” (Column 13, Example 5) as well as “marked improvement in [the] condition” of Alzheimer’s disease (Column 14, Example 7).
Accordingly, in view of all of the foregoing, it would have been prima facie obvious to apply the method of Ku et al comprising administering disulfiram for inhibiting macrophages in the treatment of interleukin-1 mediated conditions, such as IL-1-mediated inflammation and, in particular, psoriasis, atherosclerosis, and diabetes, specifically to patients suffering from fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease.  It would have been obvious to do so considering that Bollinger et al identify fibrosis, inflammatory bowel disease, chronic hepatitis, or Alzheimer’s disease (in addition to psoriasis and diabetes) as IL-1 mediated conditions which respond to treatment with IL-1 blockade. 
In view of all of the foregoing, instant claims 1-2 are rejected as prima facie obvious.
Response to Arguments
Applicant’s arguments, filed 9/27/2022, have been fully considered.
Applicant first introduces several “scientific papers/references… that support the patentability of the claimed method, in view of the current state of the art” (Applicant Arguments, Page 5).  As argued by Applicant, in Ku et al, “peritoneal macrophages obtained from CD-1 mice (to which disulfiram had been administered) were stimulated in vitro by LPS [wherein, as taught by Ku et al, “LPS stimulates macrophages to release IL-1” (Column 3, Line 6)], and the cultural supernatant… was subjected to the C3H/HeJ thymocyte proliferation assay… to carry out assessment of [IL-1 activity]” (Applicant Arguments, Page 6).  However, as argued by Applicant:
(A) 	“[i]n vitro LPS stimulation of macrophages induces production and release of various cytokines such as IL-6, IL-8, IL-10, TNF-alpha, [and] IL-4 in addition to IL-1” (Applicant Arguments, Page 6).  As such, the “cultural supernatant used in the thymocyte proliferation assay by Ku et al [to carry out assessment of cytokine activity] contained various cytokines besides IL-1” (Applicant Arguments, Page 6); and
(B)	thymocyte proliferation – which was used to assess IL-1 activity according to Ku et al – can be promoted by these other cytokines (Applicant Arguments, Page 7).
Although Applicant draws no conclusion from these statements, the implication appears to be that a skilled artisan could not be certain that disulfiram actually reduced IL-1 release based on the disclosure of Ku et al.  Rather, the disulfiram-induced reduction in thymocyte proliferation (which Ku et al attribute to a 79% reduction in IL-1 secretion (Column 4)) could represent a reduction in IL-6, IL-8, IL-10, TNF-alpha and/or IL-4, as opposed to, or in addition to, a reduction in IL-1.   
At the outset, Applicant should clearly indicate that the argument as summarized in Paragraph 14 above is, indeed, the argument Applicant is asserting.  
Nevertheless, “[e]ven if a reference discloses an inoperative device, it is prior art for all that it teaches” (Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547 (Fed. Cir. 1989)).  Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103” (Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569 (Fed. Cir. 1991)).  
Applicant, however, further points to Piguet et al (provided by Applicant), in which “expression of IL-1alpha mRNA is not detected in” BLM-induced pulmonary fibrosis (Applicant Arguments, Page 9) and Mezzaroma et al (provided by Applicant), in which neither “IL-1R knockout nor administration of IL-1R antagonist anakinra… reduce[d] fibrosis after heart injury by thoracic X-ray therapy” (Applicant Arguments, Page 10), and concludes that “IL-inhibition is not effective in treating inflammatory diseases” (Applicant Arguments, Page 9).
The argument is not found persuasive.  Bollinger et al specifically teach the administration of inhibitors of IL-1 release/secretion in the treatment of rheumatoid arthritis, multiple sclerosis, pulmonary fibrosis, psoriasis and alzheimer’s disease (Columns 10-14, Examples 3 -7).  Furthermore, in a more recent paper, Piguet et al (Cytokine 5:57-61, 1993 – Abstract only), which is provided solely in response to Applicant’s arguments, teach that “Interleukin 1 receptor antagonist prevents or cures pulmonary fibrosis elicited in mice by bleomycin or silica” (Title).
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611